TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00511-CV


                              Elusive Holdings, Inc., Appellant

                                               v.

              Jacob White, Justin Blackburn, and Kelli Blackburn, Appellees


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-005577, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Elusive Holdings, Inc. has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Appellant’s Motion

Filed: November 19, 2021